Citation Nr: 1531326	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a rectum condition, to include hemorrhoids.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a respiratory disability.  

4.  Entitlement to an initial rating in excess of 40 percent for a right shoulder (dominant) disability, to include consideration of an extraschedular rating.  

5.  Entitlement to an initial rating in excess of 30 percent for a left shoulder (non-dominant) disability, to include consideration of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to November 1971, and additional service in the National Guard from May 1971 to May 1978 with periods of active duty for training (ACDUTRA), including from June 12, 1976 to June 26, 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for right and left shoulder disabilities, rated 30 and 20 percent respectively, effective March 31, 2005.  

During the pendency of the appeal, a July 2010 rating decision granted increased ratings for the right and left shoulder disabilities, rated 40 and 30 percent respectively, effective July 7, 2010.  A June 2014 rating decision awarded earlier effective dates for the 40 and 30 percent disability ratings for the right and left shoulder, effective March 31, 2005.  The matters are characterized accordingly.  

These matters were previously before the Board in October 2013 and August 2014 when they were remanded for additional development.  

The Board notes that a November 2011 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU), effective July 7, 2010.  The Veteran expressed disagreement with the effective date assigned, and the October 2013 decision remanded the matter.  Thereafter, a June 2014 rating decision awarded TDIU, effective March 31, 2005, a full grant of the benefits sought on appeal.  Hence, the matter will not be addressed herein.  

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's internal hemorrhoids had its onset during service. 

2.  There is no service enlistment or entry examination associated with the claims file.  

3.  The Veteran was shown to have torn cartilage of the right knee in service, which has not been demonstrated post-service.  

4.  The Veteran's currently diagnosed right knee degenerative joint disease was not shown in service or for many years after service, clearly and unmistakably was not aggravated therein, and is not shown to be otherwise directly related to his service.  

5.  The Veteran is right-hand dominant, and his right shoulder is his major upper extremity.  

6.  Prior to July 7, 2010, ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side was not shown for the right and left shoulder disabilities.  

7.  From July 7, 2010, resolving all reasonable doubt in the Veteran's favor, it is reasonably shown that the right and left shoulder disability are manifested by ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for internal hemorrhoids have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

3.  From July 7, 2010, the criteria for an initial schedular rating of 50 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200-5203 (2014).  

4.  From July 7, 2010, the criteria for an initial schedular rating of 40 percent for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200-5203 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board awards service connection for hemorrhoids.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.  

The VCAA, in part describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.    

In this case, the Veteran's claims for an increased rating arise from appeals of the initial grants of service connection.  Because service connection was granted, the claims are substantiated and no additional notice is required as to the "downstream" issues involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify regarding these matters is necessary.  

Regarding the claim for service connection for a right knee disability, the VCAA duty to notify was satisfied by way of a December 2008 letter.  The letter provided the Veteran notice of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence was to be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Regarding the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  The Veteran's service treatment records are largely unavailable.  See, e.g., December 2009 RO Memorandum as to the unavailability of the Veteran's service treatment records; May 2010 RO Memorandum as to the unavailability of Ft. Leonard Wood hospital and Ft. Carson hospital treatment records.  Hence, any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Further, as to the issues decided in this decision, all directives of the Board remands have been complied with, to include referring the case in December 2014 to the Director, Compensation Service, for consideration of extraschedular ratings for the Veteran's service-connected left and right shoulder disabilities under the provisions of 38 C.F.R. § 3.321(b)(1); the Director responded in a January 2015 memorandum.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Rectum Condition

The evidence shows that the Veteran has been diagnosed with internal hemorrhoids.  See March 2006 VA colonoscopy.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran relates that his internal hemorrhoids have been bleeding off and on since basic training.  See March 2006 VA treatment record.  The available service treatment records show that in October 1971 the Veteran was diagnosed and treated for viral gastroenteritis.  An undated periodic report of medical examination wherein the anus and rectum were found to be normal on clinical evaluation; bleeding of the rectum was also noted.  The Veteran asserts that this examination was in June 1976.  See March 2009 Veteran statement.  

The post-service medical evidence includes a September 2010 VA rectum and anus examination wherein the Veteran reported his hemorrhoids developed while in basic training.  The examiner opined that the Veteran's internal hemorrhoids was not caused by or a result of treatment in service for viral gastroenteritis, explaining that there is no way a nexus can be made between one-time treatment for gastroenteritis and internal hemorrhoids which can be hereditary or due to low fiber diet.  The examiner did not list or mention the undated periodic physical examination that noted bleeding of the rectum, and therefore the Board finds this examination to be of limited, if any, probative value as it appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

The evidence also includes an April 2014 VA rectum and anus examination.  The Veteran reported that he experiences occasional rectal bleeding one to two times per month.  The examiner opined that it was less than 50 percent probable that any current condition of the rectum, to include hemorrhoids, had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner found that there was insufficient evidence in the service treatment records to support the claim.  In addition, no nexus can be established between a one-time gastroenteritis while in service in the 1970s and internal hemorrhoids diagnosed over thirty years later by colonoscopy.  The Board finds this April 2014 VA rectum and anus examination to be inadequate because the examiner did not consider the Veteran's competent and credible statements in providing this unfavorable opinion.  Therefore, this examination does not reflect adequate consideration of the competent and credible evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 29 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  This deficiency renders the findings of the April 2014 VA examination incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced recurrent rectal symptoms, such as bleeding, since his active service.  In fact, he is competent to report such symptoms as they are well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-10 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds his account credible as it is also supported by the medical evidence of record as noted above.  Therefore, the Board finds his statements as to the onset of his rectal bleeding in service is both competent and credible, and therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered", and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Therefore, service connection for internal hemorrhoids is warranted.  

Right Knee Disability

The record shows that a right knee injury was noted in April 1971, three months before his July 1971 entry into active duty.  In addition, a November 2005 VA treatment record noted the Veteran suffered knee injuries in 1967 and 1971.  As noted above, the Veteran's service treatment records are incomplete, and an examination upon entry into active duty is not part of the evidence.  

In this regard, the statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, 24 Vet. App. at 45.  Accordingly, the Board finds that the presumption of soundness does not apply to the current claim and the Veteran must show military service actually aggravated his right knee disability in order to prevail on his appeal.  

With the above laws and regulations in mind, the Board notes that the Veteran has submitted August 1971 lay statements asking how his leg/knee was doing, and if the military did anything for the torn cartilage.  In an undated periodic report of medical examination, reported by the Veteran to have taken place in June 1976, the lower extremities were found to be abnormal on clinical evaluation; torn cartilage in the right knee was noted, but no radiographic testing was referenced.  

The Veteran contends that he aggravated his right knee in basic training.  See November 2008 statement.  

On March 2012 VA knee examination, the Veteran reported he was kicked in the right knee by a milk cow while working on the family farm in 1967 or 1968.  He also reported his right knee developed swelling and pain during basic training, and he was given a thirty day limited duty profile.  His right knee has gradually worsened over the years.  The diagnosis was degenerative joint disease of the knees, verified by x-rays.  The examiner opined that the Veteran's right knee disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  It was found that if there was aggravation beyond natural history of a preexisting right knee condition while in basic training in 1971, the examiner would expect the degenerative changes to be much more significant forty years later.  In addition, the symmetric appearance of degenerative changes in both knees would suggest the degenerative process is related to factors other than injury/re-injury of the right knee in 1971, noting the Veteran was on active duty for several months, but was a farmer and mechanic for many years.  The examiner did not list or mention the undated periodic physical examination that noted torn cartilage in the right, and therefore the Board finds this examination to be of limited, if any, probative value as it appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

On April 2014 VA knee examination, the Veteran reported he was kicked by a cow prior to service, and someone landed on it during basic training.  It was noted that February 2012 x-rays found early degenerative changes in the medial compartment bilaterally.  After review of the claims file and physical examination of the Veteran, the examiner opined that it was less than 50 percent probable that the Veteran's right knee condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner found that there was insufficient evidence to support that his pre-existing right knee condition was aggravated beyond natural progression.  X-ray findings of the bilateral knees were very similar, which would be unlikely if the right knee condition was aggravated beyond natural progression.  Also, as a dairy farmer, he kneeled repetitively to milk cows, and he worked as a mechanic which required working on his knees.  

On October 2014 VA examination addendum opinion, it was noted that while lay statements support that a leg or knee injury occurred during basic training, it does not appear to have resulted in a chronic right knee condition, as he was allowed to complete basic training and subsequent active duty for training.  The examiner found that there was no objective evidence of torn cartilage in the right knee in the past or present medical records.  Although torn cartilage in the right knee is noted on periodic examination, it is a historical statement, and no abnormal objective findings were reported by the examiner.  Subsequent physical examinations also do not support a long-standing internal derangement of the right knee.  If there was a significant right knee condition while in basic training in 1971, the examiner opined that he would expect the degenerative changes to be much more significant more than 40 years later.  Also, the symmetric appearance of degenerative changes reported in both knees in February 2012 x-rays would suggest the degenerative process is related to factors other than injury of the right knee in 1971. The examiner opined that the Veteran's right knee disability was not at least as likely as not incurred during active service or related to any incident of service.  He also opined that it was less likely as not arthritis manifested within one year of his separation from service, noting that if such were present within one year of separation from service, the examiner would expect the progression to be much more significant on modern x-rays, as well as asymmetry of the degenerative changes.  

As to aggravation, in this case, the April 2014 VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of his VA claims folder.  While the April 2014 VA examiner did not specifically reference the undated periodic medical examination report, purportedly in June 1976, the examiner did note that torn cartilage of the right knee had been found/diagnosed, indicating he reviewed the undated periodic medical examination report.  The examiner's opinion was not expressed in speculative or equivocal language.  Moreover, this opinion was supported by rationale with reference to documented medical findings in the claims folder, i.e., the symmetrical findings on x-rays of the knees, which would be unlikely if the right knee was aggravated beyond natural progression during active service.  There is no competent medical opinion of record which refutes the VA examiner's opinion on this matter.  Therefore, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.  

Based on the foregoing, the Board finds that the competent and credible evidence of record clearly and unmistakably reflects the Veteran's right knee disability was not aggravated during service.  

As to direct service connection, there is no evidence that the Veteran's right knee disability was manifested in service or in the initial year following the Veteran's discharge from active duty, or indeed, for many years thereafter.  Significantly, there is no competent evidence in the record to suggest that it may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's right knee degenerative joint disease is or may be related to the Veteran's service, and the Veteran has not presented, identified, or even alluded to the existence of any such available medical evidence or opinion.  The matter of a nexus between the Veteran's right knee degenerative joint disease and his active service is a question that is beyond lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Indeed, the October 2014 VA examiner opined in an addendum opinion that the Veteran's right knee disability was not at least as likely as not incurred during active service or related to any incident of service, finding that the symmetric appearance of degenerative changes reported in both knees in February 2012 would suggest the degenerative process is related to factors other than an injury during service, such as the years spent as a dairy farmer and mechanic.  As there is no competent evidence to the contrary, the Board finds this opinion to be persuasive.  

The Board acknowledges the notation of torn cartilage in the right knee in the undated periodic report of medical examination which the Veteran asserts was conducted in June 1976.  See March 2009 statement.  However, the report cites to and references no abnormal radiographic findings, and subsequent medical evidence is not consistent with torn cartilage in the right knee.  To the extent the Veteran submitted August 1971 lay statements in which he was asked if anything had been done for the torn cartilage in his knee, the Board finds such evidence is of no probative value as the lay statements are not provided by someone with the medical expertise to diagnose such, and whether the Veteran had torn cartilage in his right knee would be a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, at no time during the appeal period has torn cartilage in the right knee been diagnosed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Thus, absent competent evidence of a medical diagnosis of torn cartilage of the right knee during the appeal period, there is no valid claim for service connection for such disability.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Higher Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Shoulder disabilities are rated under Diagnostic Codes (Codes) 5200 to 5203.  The Veteran's right arm is his major (dominant) extremity.  38 C.F.R. §§ 4.69, 4.71a.  

The Veteran is not shown to have impairment of the humerus of the right or left extremity.  Therefore, Code 5202 does not apply.  In addition, as the Veteran is already rated 40 and 30 percent for his right and left shoulder disabilities respectively, Code 5203 is of no benefit to the Veteran.  

Under Code 5201, limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating, and minor arm motion to 25 degrees from the side warrants a 30 percent rating.  

Under Code 5200, ankylosis of the scapulohumeral articulation, intermediate ankylosis between favorable and unfavorable, warrants a 40 percent rating for the major shoulder, and 30 percent for the minor shoulder.  Unfavorable ankylosis, with abduction limited to 25 degrees from the side, warrants a 50 percent rating for the major shoulder, and 40 percent for the minor shoulder.  

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The instant claim was filed on March 31, 2005.  

After a review of the claims file, effective from July 7, 2010, the Board finds that the Veteran's right and left shoulder disabilities warrant increased 50 and 40 percent ratings respectively under Code 5200.  On July 7, 2010 VA examination, range of motion testing revealed bilateral flexion to 35 degrees, abduction to 30 degrees, internal rotation to 90 degrees, and external rotation to 40 degrees.  The Veteran was unable to perform repetitive range of motion testing because of pain.  The examiner estimated a 15 degree loss of range of motion on abduction, i.e., abduction to 15 degrees, in consideration of DeLuca.  July 7, 2010 is the first clinical notation of abduction to 15 degrees.  While ankylosis was not found on the July 7, 2010 VA examination, such was found on August 2011 VA examination.  Therefore, under Code 5200, effective July 7, 2010, the Veteran's right and left shoulder disabilities warrant increased 50 and 40 percent ratings respectively.  

For the period since July 7, 2010, the Board notes that August 2011 VA examination range of motion testing found right and left shoulder flexion to 35 and 30 degrees, and abduction to 30 and 25 degrees, respectively.  It was noted that the Veteran was unable to perform repetitive range of motion testing due to severe painful adhesive capsulitis.  No comment was provided regarding additional limitation in range of motion due to DeLuca criteria.  As the findings on August 2011 VA examination are consistent with those of the July 7, 2010 VA examination, but did not address DeLuca, the Board finds no reason to disturb the increased 50 and 40 percent ratings for the right and left shoulder disabilities awarded herein.  Similarly, on April 2014 VA examination, range of motion testing found bilateral flexion to 40 degrees, and abduction to 50 degrees.  It was again noted that the Veteran was unable to perform repetitive range of motion testing due to severe shoulder pain and adhesive capsulitis.  The examiner opined that the Veteran has additional limitation of motion of bilateral shoulder range of motion due to pain, but he was unable to resolve without resorting to speculation.  The Board finds the April 2014 VA examination is also consistent with the July 7, 2010 VA examination, and the increased 50 and 40 percent ratings for the right and left shoulder disabilities, respectively, are effective July 7, 2010, and since.  

For the period prior to July 7, 2010, the Board finds that the preponderance of the evidence is against entitlement to ratings in excess of 40 and 30 percent for the Veteran's right and left shoulder disabilities.  Specifically, there is no evidence of ankylosis with abduction limited to 25 degrees from the side.  See, e.g., August 2005 VA examination report (finding bilateral abduction to 45 degrees); July 2009 VA examination report (finding bilateral abduction to 70 degrees).  While the evidence of record notes the Veteran's complaints of weakness, stiffness and difficulty with range of motion, as well as severe pain, there is no evidence that the Veteran's right or left shoulder disabilities were manifested by abduction to 25 degrees or less, even with consideration of the factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995), or other evidence consistent with or approximating abduction to 25 degrees or less.  

C. Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In January 2015, pursuant to the Board's August 2015 remand instructions, the Director of VA's Compensation and Pension Service found that the Veteran's right and left shoulder disabilities did not warrant increased ratings on an extraschedular basis.  The Board finds that the schedular criteria reasonably contemplate all of the Veteran's symptoms.  The rating criteria contemplate the Veteran's pain, weakness, stiffness, guarding, and limitation of motion of the right and left shoulders.  Pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, such symptoms are to be taken into consideration when evaluating the appropriate schedular rating, and were the basis for the award of increased 50 and 40 percent ratings in this decision.  Therefore, to assign an extraschedular rating based on this symptomatology would be in violation of the prohibition against pyramiding, i.e., compensating a claimant twice (or more) for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  Nothing in the record demonstrates symptoms that are not taken into account by the schedular criteria.  Therefore, extraschedular ratings are not warranted in this case.  

ORDER

Service connection for internal hemorrhoids is granted.  

Service connection for a right knee disability is denied.  

An increased rating of 50 percent is granted for the Veteran's service-connected right shoulder disability, effective July 7, 2010, subject to the regulations governing payment of monetary awards.  

An increased rating of 40 percent is granted for the Veteran's service-connected left shoulder disability, effective July 7, 2010, subject to the regulations governing payment of monetary awards.  


REMAND

In August 2014, the Board remanded the claim of entitlement to service connection for a respiratory disability for an addendum VA examination opinion.  The examiner was to provide an opinion whether it was at least as likely as not that the Veteran's respiratory disability began during active service or is related to any incident of service.  The post-service medical evidence includes a July 2005 private treatment record that included a chest x-ray that showed overinflation, suggestive of emphysema.  Such respiratory does not appear to have been addressed in the October 2014 addendum VA examination opinion.  The matter is therefore being remanded for clarification.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who provided the October 2014 addendum opinion and request that the examiner prepare another addendum to his opinion that addresses the claim for service connection for a respiratory disability.  The Veteran's claims folder should be provided to the examiner for review prior to completion of the opinion.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's emphysema is related to or had its onset during service.  

In offering the opinion, the examiner is asked to specifically comment on the significance of the notation of a respiratory infection and pleuritis on the periodic report of medical examination in relation to the emphysema, and in particular whether there is any connection or relationship between the two.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

2. Then readjudicate the matter remaining on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


